United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-193
Issued: July 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2008 appellant, through counsel, filed a timely appeal from the decisions
of the Office of Workers’ Compensation Programs dated February 25 and September 30, 2008
denying her claim for compensation for an employment-related injury. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
October 2, 2007, as alleged.
FACTUAL HISTORY
On October 19, 2007 appellant filed a claim alleging a recurrence of a July 11, 2006
injury on October 2, 2007. She indicated that she stopped work on October 12, 2007. Appellant
noted that after her prior injury she returned to work with restrictions but that, on October 2,
2007, while pushing a skid of flats, she sustained further injuries, including sprained cervical
spine, neck and shoulder sprain, an injury to her lower right back and shoulder and neck sprains

and torn ligaments. In a letter dated October 18, 2007, the employing establishment noted that
appellant returned to work on July 10, 2007 on limited duty eight hours per day until
October 12, 2007. The employing establishment noted that on October 10, 2007 she gave them a
note from a Dr. Moore and Associates stating that she had been totally disabled from July 11,
2006 to present, so a representative of the employing establishment advised her to complete a
recurrence claim on October 12, 2007. By letter dated January 17, 2008, the Office informed
appellant that it would treat her claim for recurrence as a claim for a new traumatic injury. It
instructed her to submit further evidence in support of her claim.
An October 5, 2007 unsigned note on the letterhead of Dr. Placido A. Menezes, a Boardcertified orthopedic surgeon, revealed that appellant complained of right knee pain associated
with buckling. It revealed that on physical examination appellant had antalgic gait on the right
side and swelling of the right knee with tenderness over the medial joint line and limited and
painful range of motion in her knee. The note advised physical therapy and Vicodin.
In an October 6, 2007 report, Dr. Roosevelt Cherubin, appellant’s Board-certified family
practitioner, indicated that appellant has been under his care since July 11, 2006 for multiple
injuries that she sustained on July 11, 2006. He noted clinical diagnoses of traumatic arthritis of
the right knee and right ankle, neck sprain, sprained left shoulder, backache, herniated
intervertebral disc L4-S1 and herniated lumbar disc. Dr. Cherubin opined that appellant has been
totally disabled from July 11, 2006 until present. In a November 3, 2007 attending physician’s
report, he noted that appellant had tenderness in both legs and contusion of both ankles, feet and
head. Dr. Cherubin diagnosed neck and shoulder sprain and left chest wall contusion. He noted
that he first treated appellant on July 15, 2006 and listed her period of total disability as July 14,
2005 until present. In an attending physician’s report dated November 17, 2007, Dr. Cherubin
noted that appellant stated that on October 2, 2007 she was hit by a hilo carrying mail and
knocked to the floor. He diagnosed neck and left shoulder pain and contusion of both ankles,
feet, legs and head. Dr. Cherubin checked the box indicating that he believed this condition was
caused by appellant’s employment but did not explain his answer. He opined that appellant was
totally disabled from July 11, 2006 until present.
In a November 6, 2007 letter in response to queries by the Office, appellant indicated that
on October 12, 2007 she aggravated her right shoulder, neck and right knee when she moved a
postcon with mail which was extremely heavy. She noted that the rail on the postcon hit her
knee and that this caused her to suddenly jerk sideways which led her to reinjure her knee and
lower back.
By decision dated February 25, 2008, the Office denied appellant’s claim. It noted that,
although appellant had established that an incident occurred as alleged, the medical evidence did
not establish that a condition had been diagnosed in connection with this incident.
On March 19, 2008 appellant requested an oral hearing. At the hearing held on July 14,
2008, she testified that she worked for the employing establishment for 28 years but was not
presently working pursuant to her doctor’s instructions. Appellant noted that she had a prior
claim for a July 11, 2006 injury but that she returned to work in July 2007. She noted that on
October 2, 2007 she was working flats and she pushed something and injured her back, but that
she did not report it at the time to her employer. Appellant indicated that she stopped work on

2

October 12, 2007. She noted that on that date she banged her knee on a postcon. Appellant
noted that two days prior to this incident she gave her employer a note from her doctor and that
after she banged her knee she noted that the employer sent her home because “they didn’t like
what my doctor wrote in the letter.” She noted that she was not sent home because of the
incident on October 12, 2007 but because of the employing establishment’s reaction to her
doctor’s note. Appellant noted that after this she asked for a work release from her doctor but he
would not comply with her request.
New evidence submitted by appellant included a report by Dr. Mehrdad Hedavatnia, a
pain specialist, dated January 23, 2008, wherein he noted that appellant suffered from right leg
and lower back pain after lifting a heavy object at work. Dr. Hedavatnia made a primary
diagnosis of lumbar radiculopathy left greater than right. Appellant also submitted documents
with regard to her prior injury.
By decision dated September 30, 2008, the hearing representative affirmed the
February 25, 2008 decision denying appellant’s claim for the reason that the medical evidence
did not establish that she sustained an injury causally related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id. For a definition of the term injury, see 20 C.F.R. § 10.5(q) and (ee).

3

the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
The question of whether an employment incident caused a personal injury can only be
established by probative medical evidence.7 Appellant has not submitted rationalized, probative
medical evidence to establish that the alleged employment incident caused a personal injury.
The unsigned opinion written on Dr. Menezes’ letterhead does not address appellant’s
employment or link any injury to that employment. The report of Dr. Hedvatnia notes that
appellant indicated that she was hit by a heavy object at work. However, no further history of
this incident, including a date of incident, is given. Furthermore, Dr. Hedvatnia never provides
any statement affirmatively linking appellant’s medical condition to her alleged work incident.
Dr. Cherubin also never provides a rationalized medical opinion linking appellant’s medical
condition to the employment incident in October 2007. He checked a box indicating that
appellant’s condition was causally related to her employment, but never provided a rationalized
opinion affirmatively linking the incident with appellant’s medical condition and supporting this
with a detailed medical explanation. The Board has held that the mere fact that a condition
manifests itself during a period of employment does not raise an inference that there is a causal
relationship between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury in the
performance of duty on or about October 2, 2007.

6

Id.

7

John J. Carlone, supra note 4.

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 30 and February 25, 2008 are affirmed.
Issued: July 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

